DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 103 in regards to claims 1, 8 and 15 have been considered, however are not found to be persuasive due to the following reasons. Applicant’s amendments does not overcome the prior art rejection because Mengibar clearly teaches “The request can identify a particular user to whom the request pertains, and the method can further include identifying, by the computer system, one or more characteristics of the particular user's voice from a speech sample for the particular user; and selecting, from the repository of previously recorded speech samples, a subset of the previously recorded speech samples that include voices that have one or more characteristics that match, within a threshold value, the one or more characteristics of the particular user's voice; where the quantities of speech samples are identified from the subset of the repository of previously recorded speech samples. The one or more characteristics of the particular user's voice can include one or more of: a pitch of the particular user's voice, a vocal tract length of the particular user's voice, an accent of the particular user with which the particular user speaks, and a cadence with which the particular user speaks. The generated one or more textual prompts can be provided to a computing device that is associated with the particular user” [col. 2 lines 28-47]. 
Furthermore, Applicant’s argues that Mengibar does not teach the steps of transmitting or saving in a local database and does not select a matching prosody. Examiner respectfully disagrees. It is clear from Fig. 2 and [col. 12 line 59 to col. 15 line 32], the client computing device 208 and prompt generation computer system 202 both transmits and receives data pertaining to the utterance of the user and are stored on both client computing device and prompt generation computer system. Finally, Mengibar teaches matching prosody in above mentioned citation (selecting, from the repository of previously recorded speech samples, a subset of the previously recorded speech samples that include voices that have one or more characteristics that match, within a threshold value, the one or more characteristics of the particular user's voice).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mengibar et al. (US 8,700,396) in view of Morita (JP 2015152630).

Claims 1, 8 and 15,
Mengibar teaches a method comprising: transmitting, via a computing device and based on a request from a speech processing system, data associated with an utterance ([Figs. 1-2] [col. 14 lines 10-38] a client computing device 208 that can interact with the prompt generation computer system 202 (e.g., to request speech prompts) and/or with the content server system 204 (e.g., to request content); the prompt generation computer system 202 includes a speech analyzer 226 that is programmed to analyze a speech sample for an user of the client computing device 208 to determine characteristics of the user's voice, such as tone, pitch, vocal tract length, and/or accent); and 
transmitting, via the computing device and based on the request from the speech processing system, recorded speech separate from the utterance that has a prosody matching a prosody of the utterance, wherein the data and the recorded speech are saved in a local database to the speech processing system as a voice profile that is specific to a speaker of the utterance and used for generating speech based on the data and the recorded speech ([Figs. 1-2] [col. 2 lines 28-47] [col. 10 lines 4-29] [col. 14 lines 25-38] the prompt generation computer system 202 can generate speech prompts based on such characteristic information for a user's voice AND existing speech data in a repository of previously recorded speech data 223; the repository of previously recorded speech data 223 can be similar to the recorded speech training data 112 discussed above with regard to FIG. 1; the user’s voice characteristic and repository of previously recorded speech data 223 can be stored on the client computing device 208; “The request can identify a particular user to whom the request pertains, and the method can further include identifying, by the computer system, one or more characteristics of the particular user's voice from a speech sample for the particular user; and selecting, from the repository of previously recorded speech samples, a subset of the previously recorded speech samples that include voices that have one or more characteristics that match, within a threshold value, the one or more characteristics of the particular user's voice”).
The difference between the prior art and the claimed invention is that Mengibar does not explicitly teach wherein the data and the recorded speech are used for generating synthesized speech which sounds similar to speech of the speaker based on the data and the recorded speech.
Morita teaches wherein the data and the recorded speech are used for generating synthesized speech which sounds similar to speech of the speaker based on the data and the recorded speech ([pgs. 8-9] the target speaker level designated according to the input recorded speech 10 and the speaker characteristics assumed in the speech synthesis dictionary 30 (target speaker model) generated as a result thereof; the relationship between the degree of similarity and the range that can be specified for the target speaker level).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Mengibar with teachings of Morita by modifying generating speech data collection prompts as taught by Mengibar to include wherein the data and the recorded speech are used for generating synthesized speech which sounds similar to speech of the speaker based on the data and the recorded speech as taught by Morita for the benefit of creating a new speech synthesis dictionary of voices of specific speakers (Morita [pg. 2]).

Claims 2, 9 and 16,
Mengibar further teaches the method of claim 1, wherein the speech processing system further analyzes the utterance to identify a demographic of the speaker and the prosody of the utterance ([Figs. 1-2] [col. 14 lines 25-38] to determine characteristics of the user's voice, such as tone, pitch, vocal tract length, and/or accent).

Claims 3, 10 and 17,
Mengibar further teaches the method of claim 1, wherein the recorded speech is transmitted from a first database and the data associated with a demographic of the speaker is transmitted from a second database ([Figs. 1-2] plurality of databases).

Claims 4, 11 and 18,
Mengibar further teaches the method of claim 2, wherein the prosody of the utterance comprises at least one of: an accent, a pitch, a rate, or an energy of the utterance ([Figs. 1-2] [col. 14 lines 25-38] to determine characteristics of the user's voice, such as tone, pitch, vocal tract length, and/or accent).

Claims 5, 12 and 19,
Mengibar further teaches the method of claim 2, wherein the demographic of the speaker comprises at least one of: an age, a gender, an ethnicity, an education level, or an economic status ([co. 10 lines 15-16] age, gender).

Claims 6, 13 and 20,
Mengibar further teaches the method of claim 2, wherein the demographic of the speaker comprises a geographic location of the speaker ([col. 14 line 7] geographic region).

Claims 7 and 14,
Mengibar further teaches the method of claim 1, wherein the data that is transmitted is retrieved from one of: a blog, a social media website, or a book ([col. 9 lines 23-43] social network content corpus includes comments, posts, etc.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656